Per Curiam.
These are cross-appeals from a decree entered in the court of chancery. The decree in question so far conforms to the remittitur of this court entered on a review of earlier proceedings in the case, except as to the matter of counsel fees, which was not before us.
For the reasons stated in our opinion upon which that remittitur was founded, all of the decree appealed from, except those portions dealing with the matter of counsel fees, will be affirmed. As to counsel fees the decree was as follows: “A counsel fee of $5,000 to William A. Smith, as guardian ad litem and of counsel with tire infant defendants; and a counsel fee of $5,000 to Thomas P. McKenna, and Sheehan & Cutting of counsel with Charles R. Lane, together with disbursements to Messrs. Mc-Kenna & Sheehan of $500.” The allowance of $5,500 to Messrs. *511McKenna & Sheehan is, in bur opinion, without legal justification, and that portion of the decree awarding it must be reversed in tato. The allowance to Mr. Smith we consider excessive, and think $1,500 a reasonable compensation for his services as guardian ad litem of and as counsel for tire infant defendants. The portion of the decree dealing with this latter allowance will be modified so as to fix the amount at the sum designated.
For affirmance — None.
For reversal — None.
For modification — The Chief-Justice, Garrison, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Williams — 12.